        Case 5:19-cv-00830-STE Document 26 Filed 07/29/20 Page 1 of 13



                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

LORI ANNE COLEMAN,                             )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )      Case No. 19-cv-830-STE
                                               )
ANDREW SAUL,                                   )
Commissioner of the                            )
Social Security Administration,                )
                                               )
       Defendant.                              )

                        MEMORANDUM OPINION AND ORDER

        Plaintiff brings this action pursuant to 42 U.S.C. § 405(g) for judicial review of the

final decision of the Commissioner of the Social Security Administration denying Plaintiff’s

application for disability insurance benefits under the Social Security Act. The

Commissioner has answered and filed a transcript of the administrative record

(hereinafter TR. ____). The parties have consented to jurisdiction over this matter by a

United States magistrate judge pursuant to 28 U.S.C. § 636(c).

       The parties have briefed their positions, and the matter is now at issue. Based on

the Court’s review of the record and the issues presented, the Court REVERSES AND

REMANDS the Commissioner’s decision.

I.     PROCEDURAL BACKGROUND

       Initially and on reconsideration, the Social Security Administration (SSA) denied

Plaintiff’s application for disability insurance benefits. Following an administrative hearing,

an Administrative Law Judge (ALJ) issued an unfavorable decision on June 17, 2016. (TR.
           Case 5:19-cv-00830-STE Document 26 Filed 07/29/20 Page 2 of 13



                                                                      1
11-19). The Appeals Council denied Plaintiff’s request for review, and Ms. Coleman filed

an appeal in federal court. (TR. 991-997). The court reversed the decision and remanded

the matter because the ALJ did not properly consider the opinion of Dr. Henry S. Urbank,

            2
Jr., M.D., who provided testimony at the request of the agency. (TR. 999-1005).

         Following a second administrative hearing, the ALJ issued another unfavorable

decision, and Ms. Coleman filed an appeal in this Court seeking a review of that decision.

See TR. 901-915; ECF No. 1.

II.       THE SECOND ADMINISTRATIVE DECISION

         The ALJ followed the five-step sequential evaluation process required by agency

regulations. See Fischer-Ross v. Barnhart, 431 F.3d 729, 731 (10th Cir. 2005); 20 C.F.R.

§ 404.1520. At step one, the ALJ determined that Plaintiff had not engaged in substantial

gainful activity from November 2, 2013, her alleged onset date, through December 31,

2018, the date she was last insured. (TR. 904). At step two, the ALJ determined that Ms.

Coleman had the following severe impairments: degenerative disc disease of the cervical

and lumbar spine, moderate patellofemoral chondrosis of her bilateral knees, and

osteoarthritis of her bilateral hips. (TR. 904). At step three, the ALJ found that Plaintiff’s

impairments did not meet or medically equal any of the presumptively disabling

impairments listed at 20 C.F.R. Part 404, Subpart P, Appendix 1. (TR. 906).




1
    (TR. 1-5).
2
  The parties and ALJ utilize different spellings of the medical expert’s name. The Court adopts
the spelling from the Curricula Vitae contained in the record. (TR. 879).




                                               2
        Case 5:19-cv-00830-STE Document 26 Filed 07/29/20 Page 3 of 13



       At step four, the ALJ concluded that Ms. Coleman retained the residual functional

capacity (RFC) to perform light work with the following limitations:

       [Plaintiff] could lift, carry, push, and pull 10 pounds occasionally and less
       than 10 pounds frequently. [Plaintiff] could sit for a total of six hours out of
       eight hours and stand or walk for a total of six hours out of eight hours.
       However, [Plaintiff] could stand or walk up to 30 minutes at a time and sit
       up to 30 minutes at a time, with all changes of position happening at the
       workstation without taking a break. Further, [Plaintiff] never could climb
       ladders, ropes, or scaffolds, but occasionally could climb stairs, balance,
       stoop, kneel, crouch, and crawl. Finally, [Plaintiff] could frequently reach.

(TR. 906). As a result, the ALJ concluded Plaintiff was capable of performing her past

relevant work after consulting with a vocational expert (VE). (TR. 914). Thus, the ALJ

found Plaintiff was not disabled. (TR. 915).

III.   STANDARD OF REVIEW

       This Court reviews the Commissioner’s final “decision to determine whether the

factual findings are supported by substantial evidence in the record and whether the

correct legal standards were applied.” Wilson v. Astrue, 602 F.3d 1136, 1140 (10th Cir.

2010). Under the “substantial evidence standard,” a court looks to an existing

administrative record to determine whether it contains “sufficien[t] evidence” to support

the agency’s factual determinations. Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019).

“Substantial evidence . . . is more than a mere scintilla . . . and means only—such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.” Id.

(internal citations and quotation marks omitted).

       While the court considers whether the ALJ followed the applicable rules of law in

weighing particular types of evidence in disability cases, the court will “neither reweigh




                                               3
        Case 5:19-cv-00830-STE Document 26 Filed 07/29/20 Page 4 of 13



the evidence nor substitute [its] judgment for that of the agency.” Vigil v. Colvin, 805

F.3d 1199, 1201 (10th Cir. 2015) (internal quotation marks omitted).

IV.   ISSUE PRESENTED

      On appeal, Ms. Coleman alleges the ALJ erred in the consideration of the opinions

of Dr. Urbank and Dr. Chaudry. (ECF No. 19:13-24).

V.     ANALYSIS

      A.     Relevant Law

      An ALJ must evaluate every medical opinion in the record, although the weight

given to each opinion will vary according to the relationship between the disability

claimant and the medical professional. Hamlin v. Barnhart, 365 F.3d 1208, 1215 (10th

Cir. 2004); 20 C.F.R. § 404.1527(c). In determining what weight to accord any medical

opinion, an ALJ must consider:

      (1)    the length of the treatment relationship and the frequency of examination;

      (2)    the nature and extent of the treatment relationship;

      (3)    the degree to which the physician’s opinion is supported by relevant

             evidence;

      (4)    the consistency between the opinion and the record as a whole;

      (5)    whether or not the physician is a specialist in the area upon which an

             opinion is rendered; and

      (6)    other factors brought to the ALJ's attention which tend to support or

             contradict the opinion.




                                           4
          Case 5:19-cv-00830-STE Document 26 Filed 07/29/20 Page 5 of 13



Hamlin, 365 F.3d at 1215, n.7; 20 C.F.R. § 404.1527(c). Although the ALJ need not

explicitly discuss each factor, the reasons stated must be “sufficiently specific” to permit

meaningful appellate review. See Oldham v. Astrue, 509 F.3d 1254, 1258 (10th Cir.

2007). And if the ALJ rejects an opinion completely, he must give “specific, legitimate

reasons” for doing so. Watkins v. Barnhart, 350 F.3d 1297, 1300 (10th Cir. 2003) (internal

citations omitted).

         B.     The ALJ’s Consideration of Dr. Urbank’s Opinion

         At the April 4, 2016 hearing, medical expert Dr. Urbank elicited testimony from

Plaintiff that she took fentanyl, oxycodone, and gabapentin at the time she was let go

from her job on November 1, 2013. (TR. 34). Dr. Urbank testified that Plaintiff “takes way

too much medicine” and that he “wouldn’t have [Plaintiff] drive [his] children around

taking all those pills.” (TR. 37). He also testified: “I wouldn’t have [Plaintiff] work based

on her - - her pain treatment. She takes way too much medicine. . . . I don’t know

anybody who takes what she’s taking and functions coherently or drives safely.” (TR. 39).

         The ALJ gave little weight to Dr. Urbank’s opinion that Plaintiff’s medications

limited her ability to function coherently or drive safely. (TR. 911). Specifically, the ALJ

found:

         Little weight is given to this opinion because it does not given [sic] any
         specific function-by-function work limitations. Further, while this opinion
         indicates that [Plaintiff’s] medications affect her ability to function, and
         thus, would cause her [to] be off task, this opinion [is] inconsistent with
         treatment notes. Specifically, treatment notes consistently indicate that
         [Plaintiff’s] pain was controlled with medications. In fact, it was often noted
         that with her pain medications, [Plaintiff’s] pain was reduced to a four out
         of 10, which allowed her to work and do everything she needed to do.




                                               5
           Case 5:19-cv-00830-STE Document 26 Filed 07/29/20 Page 6 of 13



       Moreover, while at times, [Plaintiff] reported having drowsiness as a side
       effect to her medications; on many occasions, [Plaintiff] reported that she
       did not have any side effects to her medications. Finally, this opinion is
       inconsistent with [Plaintiff’s] own testimony that she is able to teach two to
       three hour long sewing classes.

(TR. 911 (internal citations omitted)).

       C.        The ALJ Erred in Weighing Dr. Urbank’s Opinion

       Ms. Coleman alleges the ALJ’s reasons for giving little weight to Dr. Urbank’s

opinion—because it was inconsistent with the treatment notes, inconsistent with Plaintiff’s

ability to teach a sewing class, and it did not give specific function-by-function work

limitations—were not properly considered. Thus, she argues the ALJ did not provide

legitimate reasons and remand is required. The Court agrees.

                 1. Selective Treatment of the Medical Record

       In support of her evaluation, the ALJ cited medical records from Dr. Andrea Fraley,

M.D., indicating Plaintiff rated her pain a four on a ten-point scale with pain medications,

“which allowed her to work and do everything she needed to do.” (TR. 911). Ms. Coleman

asserts the ALJ “effectively disregarded” portions of her treatment notes which conflict with

this evidence. (ECF No. 19:16). Specifically, Plaintiff cites portions of Dr. Fraley’s records

which reflect:

       •    Plaintiff reported she did not get adequate pain control and she missed work (TR.
            433);

       •    Plaintiff rated her pain at higher levels (between four-to-five and six-to-seven)
            (TR. 454, 465, 487, 498, 511-512, 524, 597, 665, 675, 690, 740); and

       •    Plaintiff reported she had not worked since November 2013 (TR. 690, 703, 740).




                                              6
         Case 5:19-cv-00830-STE Document 26 Filed 07/29/20 Page 7 of 13



While the ALJ summarized Dr. Fraley’s records earlier in the opinion, she did not note

Plaintiff’s reports of greater pain or reports in the medical record reflecting she had not

                                      3
worked since the alleged onset date. Instead, the ALJ repeatedly referenced that Plaintiff’s

pain was reduced to a four out of ten with pain medications, which allowed her to work.

(TR. 908-909).

       The ALJ’s analysis in the second decision is similar to her deficient analysis from the

first decision. There, the district court’s order reviewing the ALJ’s prior decision stated:

        [T]he ALJ appears to have rejected Dr. Urbank’s opinion based on notations
        in the record that Plaintiff’s pain medications reduced her pain to a “4/10”
        and “allows her to work and do everything she needs to do.” Notably, it is
        not entirely clear from this language whether the physician meant Plaintiff
        could work and perform daily activities because of a pain reduction, or
        despite her pain medication. The ALJ obviously interpreted as the latter, but
        in doing so, seemingly relied on boilerplate language while ignoring
        conflicting medical evidence. For example, Plaintiff’s pain management
        physician from 2012 to mid-2015, made the identical “functional status”
        assessment in every single treatment note, finding: “With the pain
        medications, [Plaintiff’s] pain is reduced to a 4/10. This allows her to work
        and do everything she needs to do.” The ALJ relied on this never-changing
        language despite that many of these records pre-date Plaintiff’s alleged onset
        date, and, more importantly, the “functional status” language frequently
        conflicted with the same physician’s notations about Plaintiff’s pain
        complaints, ability to remain working, and reporting of much higher pain
        assessments.

(TR. 1003-1004 (internal citations omitted)). The court then noted that an ALJ must consider

all evidence in the record and cannot pick-and-choose among medical reports. (TR. 1004

(citing Keyes-Zachary v. Astrue, 695 F.3d 1156, 1166 (10th Cir. 2012))).



3
  The ALJ noted one instance where Plaintiff had increased pain with extension in her cervical
spine, TR. 909, but she did not note the continuous reports of greater pain identified above.




                                               7
         Case 5:19-cv-00830-STE Document 26 Filed 07/29/20 Page 8 of 13



       Procedurally, the ALJ’s analysis in the second decision amounts to error because she

failed to “conform [her] further proceedings in the case to the principles set forth in the

judicial decision” and the issue was explicitly decided by the district court. Poppa v. Astrue,

                                                                                         4
569 F.3d 1167, 1170 (10th Cir. 2009) (addressing the law-of-the-case doctrine). More

fundamentally, it amounts to error because “[i]t is improper for the ALJ to pick and choose

among medical reports, using portions of evidence favorable to [her] position while ignoring

other evidence.” Hardman v. Barnhart, 362 F.3d 676, 681 (10th Cir. 2004); see also Clifton

v. Chater, 79 F.3d 1007, 1010 (10th Cir. 1996) (noting an ALJ must “discuss . . . significantly

probative evidence [she] rejects”).

       Ms. Coleman also contends the ALJ’s analysis is inconsistent with records from Dr.

John Nelson (ECF No. 19:17). Dr. Nelson treated Plaintiff from February 2017 through May

2018. (TR. 1318-1421). Throughout the record, Dr. Nelson noted Plaintiff’s pain was

constant and was between three and five at rest and between five and eight with activity.

(TR. 1318-1421). Dr. Nelson also often noted Plaintiff’s activities of daily living were limited,

paresthesia in Plaintiff’s feet, and joint swelling and weakness in Plaintiff’s back, hips, and

knees. (1318-1413). The ALJ only referenced Dr. Nelson’s records on one occasion, noting

that Plaintiff “continued to be treated with Methadone for pain through May 2018.” (TR.



4
  In the first decision, the ALJ found Dr. Urbank’s opinion was consistent with the objective
medical record. (TR. 978). In the opinion at issue here, the ALJ found Dr. Urbank’s opinion
was inconsistent with treatment notes. (TR. 911). Plaintiff addresses these seemingly
inconsistent findings and insinuates wrongdoing. (ECF No. 19:16, n.5). But, the law-of-
the-case doctrine does not require the ALJ to make the same analysis where the district
court did not explicitly or implicitly adopt the finding. See Poppa, 569 F.3d at 1171.




                                               8
             Case 5:19-cv-00830-STE Document 26 Filed 07/29/20 Page 9 of 13



910). The information from Dr. Nelson’s records is the type the ALJ relied on in weighing

Dr. Urbank’s opinion, but it is more favorable to Plaintiff. On remand, the ALJ should address

the portions of Dr. Nelson’s reports containing probative evidence regarding Plaintiff’s

                5
impairments.

         The Commissioner argues that Plaintiff’s argument “is essentially an argument that

the ALJ could have weighed the evidence differently.” (ECF No 25:7). While this reasoning

                                              6
applies to some of Plaintiff’s arguments, the Court does not reverse because the ALJ

could or should have weighed the evidence differently. Instead, the Court reverses

because the ALJ picked and chose through the record, addressing evidence more

favorable to her position. On remand, the ALJ is free to weigh the evidence consistent

with the proper standard, but she must properly consider the evidence as outlined in this

         7
order.


5
  Plaintiff also contends the ALJ disregarded portions of records from Dr. Blake Kelly, M.D., from
June 2015 through January 2017, which noted higher pain levels and only thirty percent
improvement. (ECF No. 19:16). But the cited records reflect that Plaintiff’s pain was generally
improving (or staying the same) and the ALJ’s notations that Plaintiff’s pain was nearly controlled
are corroborated. (TR. 812, 819, 823, 827, 835, 843, 1242, 1245, 1249, 1263, 1266, 1269, 1273,
1276, 1280, 1284). Thus, the Court finds the ALJ did not err in addressing Dr. Kelly’s records.
6
  Plaintiff also argues that the ALJ should have discussed that Dr. Urbank’s opinion was consistent
with the observations of her former coworker and supervisor and that Dr. Urbank was a board
certified orthopedic surgeon and “was likely better qualified to address the impact of long term
narcotic medication usage than Dr. Krishnamurthi, an internal medicine and cardiology physician.”
(ECF No. 19:17, 19). This amounts to a request to reweigh the evidence, which the Court cannot
do. Vigil, 805 F.3d at 1201.
7
  Ms. Coleman also takes issue with the ALJ’s consideration of records regarding her medication
side effects. The ALJ noted that “on many occasions” Plaintiff reported no side effects to
medication, but “at times” she reported drowsiness as a result of taking the medications. (TR.
911). This evidence is pertinent because it reflects the consistency between Dr. Urbank’s opinion
and the record as a whole. But, while the ALJ’s statement makes it seem as if Plaintiff’s reports




                                                  9
        Case 5:19-cv-00830-STE Document 26 Filed 07/29/20 Page 10 of 13




              2. Ms. Coleman’s Teaching Activities

       The ALJ considered Plaintiff’s testimony that she taught sewing classes which

lasted for two-to-three hours at a time in support of her decision to give little weight to

Dr. Urbank’s opinion. (TR. 907-908, 911). Plaintiff argues “the ALJ provided a less than

complete account” of Plaintiff’s testimony. (ECF No. 19:18). Plaintiff testified she taught

three-to-four sewing classes per month lasting between two-to-three hours. (TR. 955).

Plaintiff stated that during the classes she is “able to move around,” she is “not sitting

and focusing at all,” she explains to a student at the sewing machine how to do something

an “then [she] is able to walk away.” (TR. 955-956). She noted that she has had to miss

classes on two occasions and reschedule the conclusion of at least six additional classes

due to pain. (TR. 956-957).

       Where a claimant argued the ALJ ignored qualifications and limitations with regard

to his daily activities, the Tenth Circuit stated: “We have criticized this form of selective

and misleading evidentiary review, holding that an ALJ cannot use mischaracterizations

of a claimant's activities to discredit his claims of disabling limitations.” Sitsler v. Astrue,

410 F. App’x 112, 117 (10th Cir. 2011). Here, the ALJ did not address Plaintiff’s testimony

regarding the level of focus she required to perform the task. The ALJ found that Dr.

Urbank essentially opined that Plaintiff’s medication regimen would cause her to be off

task. This is relevant because the ALJ equated Dr. Urbank’s opinion to Plaintiff being off


of drowsiness were but infrequent reports, Plaintiff cites seventeen occasions in which she
reported no side effects while citing nineteen records on which she reported drowsiness. (ECF
No. 19:18). While the Court’s decision to remand is not based on this word choice, it may be
prudent for the ALJ to be more cautious regarding how she represents this evidence on remand.




                                              10
        Case 5:19-cv-00830-STE Document 26 Filed 07/29/20 Page 11 of 13



task while on her pain medication. It was error for the ALJ to selectively address Plaintiff’s

testimony.

              3. The Lack of Specific Function-by-Function Limitations

       The only remaining reason offered by the ALJ for the weight given to Dr. Urbank’s

decision is that the opinion did not include any function-by-function limitations. (TR. 911).

Ms. Coleman contends this finding is not consistent with the ALJ’s “own apparent

concession that an inability to function coherently was the equivalent of being off task,

or with the Court’s similar previous finding equating that limitation with deficits in

concentration and pace.” (ECF No. 19:15). The Commissioner argues Plaintiff does not

present a “fair characterization of the ALJ’s analysis, which reasonably noted that Dr.

[Urbank’s] testimony did not detail specific functional limitations.” (ECF No. 25:8).

       In analyzing the first decision, the district court found that “[w]hile [Dr. Urbank]

certainly did not describe specific functional limitations, he clearly expressed his medical

opinion that a person taking Plaintiff’s medications would not function coherently.” (TR.

1002). Thus, the ALJ’s finding that Dr. Urbank’s opinion did not give any specific function-

by-function work limitations is correct.

       Whether an opinion provides function-by-function work limitations is not part of

the list of factors an ALJ should consider when weighing the opinion. Hamlin, 365 F.3d at

1215, n.7; see also McGehee v. Saul, No. CV 18-1164 KK, 2019 WL 6219507, at *8

(D.N.M. Nov. 21, 2019) (“The duty to perform a function-by-function assessment belongs

to the ALJ, not the medical source, and whether a medical source has provided function-




                                             11
        Case 5:19-cv-00830-STE Document 26 Filed 07/29/20 Page 12 of 13



by-function opinions is not one of the factors ALJs must consider in weighing that source’s

opinions.”). Courts, however, have allowed ALJs to consider it when weighing opinions.

See Kristen R. v. Saul, No. CV 19-1089-JWL, 2020 WL 1433486, at *8 (D. Kan. Mar. 24,

2020)(“[T]he ALJ has the responsibility to weigh medical opinions, and whether that

opinion explains the functional limitations resulting from a claimant’s impairments is a

factor tending to support or contradict the medical opinion and may be considered and

relied upon by the ALJ.”) (internal quotation omitted). But in such cases, the ALJ also

provided other legitimate factors for the weight assigned to an opinion. See Bainbridge

v. Colvin, 618 F. App’x 384, 390 (10th Cir. 2015) (where the ALJ considered an opinion

vague and conclusory because it was not based on a function-by-function analysis, but

also found the opinion was not supported by other medical evidence or the opinions of

three other doctors); Kristen R., 2020 WL 1433486, at *7 (where the ALJ also found the

doctor’s opinion was inconsistent with another doctor’s examination, contained no

explanation for the limitations expressed, the treatment notes did not contain symptom

observations or examinations, and the opinion did not explain how the limitations would

apply in a work setting).

        Without other legitimate reasons, the lack of specific function-by-function

limitations is not a sufficient reason for rejecting Dr. Urbank’s opinion. Further, the Court

notes that the ALJ did not consider the opinion vague. Indeed, the ALJ was able to derive

a specific limitation from Dr. Urbank’s opinion—that Plaintiff would be “off task.” (TR.

911).




                                             12
        Case 5:19-cv-00830-STE Document 26 Filed 07/29/20 Page 13 of 13




       D.     Dr. Chaudry’s Opinion

       The Court declines consideration of whether the ALJ erred in her consideration of

Dr. Chaudry’s opinion because the resolution of such issues may be affected following

the remand for proper consideration of the evidence related to the opinions from medical

providers. See Watkins, 350 F.3d at 1299 (“We will not reach the remaining issues raised

by appellant because they may be affected by the ALJ’s treatment of this case on

remand.”). Specifically, part of the ALJ’s reasoning for giving partial weight to Dr.

Chaudry’s opinion was that “with her pain medications, [Plaintiff’s] pain was reduced to

a four out of 10, which allowed her to work and do everything she needed to do.” (TR.

912). As noted above, the ALJ erred in considering Dr. Fraley’s records, where the

notation originates.

                                          ORDER

       The Court has reviewed the medical evidence of record, the transcript of the

administrative hearing, the decision of the ALJ, and the pleadings and briefs of the parties.

Based on this review, the Court REVERSES AND REMANDS the Commissioner’s

decision.

       ENTERED on July 29, 2020.




                                             13
